         Case 1:87-cr-00593-SHS Document 560 Filed 06/01/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 United States of America                      §
                                               §     Criminal Case No. 1:87-cr-00593-SHS
                    Plaintiff,                 §
                                               §    ORDER FOR ADMISSION
        -against-                              §    PROHACVICE
                                               §
 Victor Torres and Jorge Torres,               §
                                               §
                    Defendants.                §

       The motion of Brittany K. Barnett for admission to practice Pro Hae Vice in the above­

captioned action is granted.

       Applicant has declared that she is a member in good standing of the bar of the state of

Texas; and that her contact information is as follows:

Applicant's Name: Brittany K. Barnett
Firm Name: Buried Alive Project
Address: 3131 McKinney Avenue, Suite 600
City/State/Zip: Dallas, Texas 75204
Telephone/Fax: 214-919-4421; 214-919-5915
Email: brittany@buriedaliveproject.org

Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel for

defendants Victor Torres and Jorge Torres in the above-captioned action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

 Dated: New York, New York
        June 1, 2020
